Exhibit 10.1

FIRST AMENDMENT

TO REGISTRATION RIGHTS AGREEMENT

This FIRST AMENDMENT (this “Amendment”) to the Registration Rights Agreement
dated October 25, 2010 (the “Agreement”) among AV HOMES, INC. (formerly known as
Avatar Holdings Inc.) (the “Company”) and the undersigned shareholders of the
Company (the “Majority Holders”) is entered into as of April 5, 2013.
Capitalized terms used but not defined in this Amendment will have the
definitions or meanings given to them in the Agreement.

RECITALS

 

  A. The Company is contemplating filing with the Securities and Exchange
Commission a universal shelf registration statement on Form S-3 (the
“Registration Statement”) covering the primary offering of securities by the
Company from time to time.

 

  B. Pursuant to the Agreement, the Company granted to the Shareholders certain
registration rights and other rights with respect to Registrable Securities
beneficially owned by such Shareholders.

 

  C. The Company and the Majority Holders desire to amend the Agreement pursuant
to Section 11(a) thereof in order to preserve for the Company maximum
flexibility in meeting the Company’s financial and other needs in connection
with offerings that may be undertaken by the Company under the Registration
Statement.

AGREEMENT

Accordingly, the Company and the Majority Holders agree as follows:

 

  1. The Majority Holders hereby waive on behalf of all Shareholders, all rights
of the Shareholders arising under, and the performance by the Company of any of
its obligations pursuant to, the Agreement, in each case prior to the date
hereof.

 

  2. The definition of “Commencement Date” in Section 1 of the Agreement is
hereby amended in its entirety to read as follows:

“Commencement Date” means the earlier of: (a) April 5, 2014 or (b) the date that
is 180 days after the effective date of the first registration statement filed
by the Company with the Securities and Exchange Commission on or after April 5,
2013.

 

  3. The parties agree that notwithstanding anything in the Agreement to the
contrary, none of the rights of the Shareholders or obligations of the Company
under Sections 1 through 8 of the Agreement shall take effect until the
Commencement Date, as hereby amended, and the Company shall not be obligated to
register any Registrable Securities until after such date.

 

  4. This Amendment is an amendment to the Agreement, and in the event of any
inconsistency, the terms of this Amendment shall prevail. Except as expressly
set forth herein, all of the remaining terms and conditions of the Agreement
remain in full force and effect.

 

  5. This Amendment shall be governed and construed in accordance with the laws
of the State of New York.

 

  6. The Majority Holders represent and warrant that they hold a majority of the
Registrable Securities and constitute the “Majority Holders” as defined in the
Agreement.

 

  7. This Amendment may be executed by facsimile signature and in multiple
counterparts, each of which will be deemed an original, but all of which shall
constitute one and the same agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

This undersigned have duly executed and delivered this Amendment as of the date
first set forth above.

 

COMPANY: AV HOMES, INC. By:  

/s/ Dave M. Gomez

Name:   Dave M. Gomez Title:   EVP & General Counsel MAJORITY HOLDERS: JEN I,
L.P.

By:   Jen Partners, LLC, its manager By:  

/s/ Reuben S. Leibowitz

Name:   Reuben S. Leibowitz Title:   Managing Member JEN RESIDENTIAL LP

By:   Jen Partners, LLC, its manager By:  

/s/ Reuben S. Leibowitz

Name:   Reuben S. Leibowitz Title:   Managing Member

[Signature Page to First Amendment to AV Homes Registration Rights Agreement]